DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub # 2017/0112264).
In regards to claims 1 and 17, Park teaches a storage case for holding artificial lash extensions (see Figure 5) comprising: a storage base (Attached Figure 1 at A) comprising a top portion (Attached Figure 1 at B); a first outer sidewall having first curved surface (Attached Figure 1 at C); and a first plurality of indentations (Attached Figure 1 at D) extending inward from the first curved surface of the first outer sidewall and extending vertically towards the top portion of the storage base (see Attached Figure 1, where each indentation has a vertical component extending toward the top portion, as well as a dimension of extension which extends inward from the curved surface), and a flat surface (Attached Figure 1 at E) extending inward from an outer surface (Attached Figure 1 at F), wherein each indentation of the first plurality of indentations is designed to house an artificial lash extension (15) of the artificial lash extensions. Park does not show that the flat surface extends inward from the curved surface. However, Park teaches  an alternative embodiment, where the artificial lashes are secured to extend from a curved outer surface (see Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer surface (F) of Park to have a curved shape, as taught by the alternative embodiment of Park, in order to allow the user to better visualize the lashes as they would look when applied to a curved eye.

    PNG
    media_image1.png
    345
    488
    media_image1.png
    Greyscale

Attached Figure 1: Park, Figure 5 annotated for clarity
Regarding claims 2 and 6, Park teaches the storage base where a first outer sidewall comprises a plurality of indentations with flat surfaces extending inwardly, but does not teach a second outer sidewall opposite the first outer sidewall, the second outer sidewall having a second curved surface; and a second plurality of indentations extending inward from the second curved surface of the second outer sidewall, wherein each indentation of the second plurality of indentations comprises a substantially flat surface that extends inward from the second curved surface. However, Park demonstrates alternative embodiments where a storage base (Figure 5 at 44) comprises opposing first and second curved surfaces, as well as demonstrating that opposing curved surfaces both carry artificial lashes (see Figure  3 where each curved surface carries its own plurality of artificial lashes). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lash-carrying base of Park to have opposing curved outer surfaces, as taught by Park, in order to provide an alternative structure for displaying two sets of artificial lashes.
Regarding claim 3, Park teaches each indentation of the first plurality of indentations is designed to receive at least part of the artificial lash extension of the artificial lash extensions (see Figure 5).
Regarding claim 4, Park teaches each indentation of the first plurality of indentations is designed to receive at least part of the artificial lash extension of the artificial lash extensions such that another part of the artificial lash extension extends outside the storage base (see Figure 5).
Regarding claim 5, Park teaches each indentation of the first plurality of indentations and the second plurality of indentations is designed to receive at least a base of the artificial lash extension and to allow at least some artificial hairs of the artificial lash extension to extend outside the storage base (see Attached Figure 1).
Regarding claims 7-8, Park teaches the storage base further comprises a plurality of partitions (82) of the outer sidewall, the plurality of partitions positioned between adjacent indentations (see Figure 5) and extending inwardly from the curved outer surface.
Regarding claims 9-10, Park teaches the indentations are arranged adjacent to one another along a top surface of the top portion of the storage base (see Figure 5).
Regarding claim 18, Park teaches each of the artificial lash extensions comprises a plurality of clusters of artificial hairs, each of the plurality of clusters of artificial hairs comprising multiple artificial hairs (see Figure 5); and a base to which each of the plurality of clusters of artificial hairs are attached.

Claims 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claims 6 and 17 above, in view of Bo (KR # 439673).
In regards to claims 11-15 and 20, Park teaches the storage base, but does not teach a cover configured to releasably couple to the storage base. However, Bo teaches an eyelash storage base (Figure 4 at 30) to be releasably coupled to a cover (34) where the cover is configured to cover the base and its lash carrying indentations in a closed position (see Figure 1) holding the lashes within, and upon removal of the cover, the base and its lash carrying indentations are exposed (see Figure 5) where such is fastened in place via the sealing adhesive (see claim). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the base of Park to be carried in a container with a lid portion, as taught by Bo in order to better protect the lashes during shipment.
	Regarding claim 16, Park teaches the storage base, but does not teach it is made of plastic. However, plastic is well known for use in manufacturing storage components. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the storage base of Park to be made of plastic, as plastic is well known to the skilled artisan for use in such manufactures for storage.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 17 above, in further view of Silson (US Pat # 3,625,229).
In regards to claim 19, Park teaches applying lashes of the system to a natural lash; but does not teach a hinged applicator having an application section defining a curvature to align substantially flush with a shape of a tight line. However, Silson teaches providing an eyelash applicator having opposing arm portions (11/12) joined by a hinge (13) and having an application portion (25/26) defining a curved contour (see Figure 1) configured to substantially align with a tight line of a user (See Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Park to include the applicator of Silson, in order to aid the user during application.
With regards to the applicator being used for “applying the artificial lash extensions to an underside of a natural lash” such language is drawn to the intended use of the device. That is, as Applicant’s claim is drawn to the apparatus, a method of using the device is not given patentable weight when the apparatus is capable of performing the intended use. Here, as the applicator of Silson is capable of such application, the burden shifts to Applicant to provide an unobvious structural difference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/               Examiner, Art Unit 3772 

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772